

 
Environmental Products Agreement


This Environmental Products Agreement (this “Agreement”) is dated as of April
18, 2008 by and between Grey K Fund, LP, a Delaware limited partnership (“Grey K
LP”), Grey K Offshore Fund, Ltd., a Cayman Island exempt company (“Grey K
Offshore”), and Grey K Offshore Leveraged Fund, Ltd., a Cayman Island exempt
company (“Grey K Leveraged”, and together with Grey K LP and Grey K Offshore,
“Grey K”), Stratos Renewables Corporation, a Nevada corporation (the “Company”)
and Stratos del Peru S.A.C., a Peru corporation (“Stratos SAC”).
 
WHEREAS, the Company Group is engaged in the business of (i) manufacturing
ethanol and sugar products through the cultivation, harvesting and processing of
sugarcane and (ii) producing electricity from the byproduct of sugarcane
manufacturing (collectively, the “Business”);
 
WHEREAS, the conduct of the Business may generate transferable environmental
attributes and other certificates including RECs, CERs and VERs (collectively,
the “Environmental Products”);
 
WHEREAS, Grey K has experience and expertise in marketing, selling and trading
Environmental Products;
 
WHEREAS, Grey K and the Company Group desire to work together to explore
opportunities available to the Company Group to create, generate, produce or
otherwise realize the Environmental Products originating, directly or
indirectly, from the conduct and operations of the Business;
 
WHEREAS, the parties acknowledge that the Company’s commitments in this
Agreement are a material inducement to Grey K entering into that certain Series
A Preferred Stock and Warrant Purchase Agreement (the “Purchase Agreement”) and
the Transaction Agreements (as defined in the Purchase Agreement), by and
between the Company and Grey K pursuant to which Grey K will become a
stockholder of the Company; and
 
WHEREAS, the Company Group desires to transfer and assign to Grey K, and Grey K
desires to receive from the Company Group all of the Company Group’s right,
title and interest in, to and under all of the Environmental Products generated
by the Business in accordance with the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
Article 1
DEFINITIONS AND INTERPRETATION
 
1.1 Capitalized Terms. Capitalized terms used herein without definition have the
respective meanings assigned thereto in Schedule I attached hereto and
incorporated herein for all purposes of this Agreement (such definitions to be
equally applicable to both the singular and plural forms of the terms defined).
When a reference is made in this Agreement to Sections, subsections, Schedules
or Exhibits, such reference is to a Section, subsection, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein are deemed in each case to be followed by the words
“without limitation.” The word “herein” and similar references mean, except
where a specific Section or Article reference is expressly indicated, the entire
Agreement rather than any specific Section or Article. The word “or” has, except
as otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”
 
1

--------------------------------------------------------------------------------



1.2 Effective Date. This Agreement shall be effective on the date hereof (the
“Effective Date”).
 
Article 2
TRANSFER OF ENVIRONMENTAL PRODUCTS
 
2.1 Transfer of Environmental Products.
 
2.1.1 Subject to the terms and conditions set forth in this Agreement, Grey K
shall automatically receive all right, title and interest in, to and under all
Environmental Products generated by, or capable of generation from, the Business
directly from the Company Group when issued. In furtherance of the foregoing,
Grey K (or Grey K’s designee) shall be named as a Project Participant in any
Project Design Document and all relevant CDM project documents, as applicable in
respect of the Business, Purchaser shall serve as the Focal Point for all
communications with the Executive Board and the UNFCC Secretariat regarding
allocation of CERs that are generated in respect of the Business.
 
2.1.2 In addition, the Company Group hereby agrees to transfer and assign
(“Transfer”), free and clear of all Liens, to Grey K and Grey K hereby agrees to
acquire and receive from the Company Group, all of the Company Group’s right,
title and interest in, to and under all of the Environmental Products generated
by the Business, in consideration of a portion of Net Proceeds as set forth in
Section 2.2 below. Within two (2) Business Days of receipt of notice from Grey
K, the Company Group shall execute any documents requested by Grey K for the
Transfer of the Environmental Products to Grey K (including the execution and
delivery of an Assignment and Assumption Agreement, substantially in the form
attached hereto as Exhibit A (each such agreement, an “Assignment Agreement”)).
 
2.1.3 No member of the Company Group shall Transfer any Environmental Products
to any Person other than Grey K or a designated affiliate of Grey K.
 
2.2 Payment of Net Proceeds
 
2.2.1  As consideration for the Transfer of the Environmental Products to Grey
K, commencing with the year beginning January 1, 2013, the Company shall be
entitled to receive 61.12% of the annual Net Proceeds actually received by Grey
K in excess of $1,500,000 per year for each year occurring after December 31,
2012 from the sale of such Environmental Products by Grey K.
 
2.2.2 For purposes of this Agreement, “Net Proceeds” shall mean the gross
proceeds from any sale of any Environmental Products by Grey K Transferred to
Grey K under the terms and conditions of this Agreement (“Sale Proceeds”) less
any out-of-pocket costs or expenses incurred by Grey K in connection with such
sales or incurred in connection with the performance of any of its obligations
under the terms of this Agreement, including any external brokerage or external
trading fees, legal fees, amounts payable to third parties for engineering
and/or consulting services associated with the implementation or development of
Emissions Reductions Methodologies and Processes at the Company Group, Grey K’s
portion of any Transfer Taxes and any Taxes imposed on the ownership, receipt or
transfer of Environmental Products to third parties. For the avoidance of doubt,
Grey K shall be entitled to deduct and retain the amounts specified in the
foregoing sentence from the Sale Proceeds.
 
2.2.3 Within 5 Business Days of the receipt of any Sale Proceeds payable to the
Company pursuant to Section 2.2.1, Grey K shall remit the applicable portion of
the Net Proceeds to the Company by wire transfer in immediately available funds
to an account designated by the Company in writing.
 
2

--------------------------------------------------------------------------------



Article 3
DEVELOPMENT AND SALE OF ENVIRONMENTAL PRODUCTS
 
3.1.1 The Company Group and Grey K shall work together to explore all
opportunities available to the Company Group to create, generate, produce or
otherwise realize Environmental Products originating, directly or indirectly,
from the conduct and operations of the Business.
 
3.1.2 Grey K shall have the exclusive right and authority, in Grey K’s sole
discretion, to develop and implement emissions reductions methodologies,
verification, certification and/or other monitoring processes at the Company
Group necessary to realize the creation, generation and production of
Environmental Products from the conduct and operations of the Business,
including the right to engage third party engineering and consulting firms as
Grey K deems necessary and advisable in Grey K’s sole discretion (collectively
“Emissions Reductions Methodologies and Processes”). The Company Group shall
cooperate with Grey K in connection with the implementation and development of
Emissions Reductions Methodologies and Processes.
 
3.1.3 Grey K shall have the exclusive right and authority, in Grey K’s sole
discretion, over all aspects related to the marketing, selling or trading of
Environmental Products Transferred to or acquired by Grey K under this
Agreement.
 
Article 4
TERMINATION
 
4.1 Termination. 
 
4.1.1 This Agreement may not be terminated by either party except as follows:
 
(a) At any time by mutual written consent of the Company and Grey K;
 
(b) At any time by Grey K upon ninety 90 days prior written notice to the
Company; and
 
(c) By Grey K, in the event any member of the Company Group Breaches this
Agreement and such Breach is not cured within 45 days or, if such Breach is
curable, such longer period as Grey K may agree (provided the Company Group is
diligently pursuing such cure to the sole satisfaction of Grey K), after Grey K
delivers written notice to the Company notifying the Company of such Breach and
its intention to terminate this Agreement, and, upon such termination, the
Company Group shall pay Grey K an amount equal to all unreimbursed costs and
expenses incurred by Grey K in connection with the development and
implementation of the Emissions Reductions Methodologies and Process plus
$5,000,000.
 
4.2 Effect of Termination.
 
In the event this Agreement is terminated as provided in this Article 4, this
Agreement shall forthwith become wholly void and of no effect, and the parties
shall be released from all future obligations hereunder; provided, however, that
nothing in this Article 4 shall relieve any party of Liability for any Breach
and that the provisions of this Article 4, Article 8, and Article 9 shall
survive such termination.
 
3

--------------------------------------------------------------------------------



Article 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Grey K as of the date hereof and upon the
date of each Transfer of Environmental Products as follows:
 
5.1 Organization and Good Standing.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to conduct the Business as it is now being conducted, to own, lease
and operate the properties and Assets that it purports to own, lease and
operate, and to perform all of its obligations under its Contracts. The Company
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership, lease or use of the properties owned, leased or used by it, or the
nature of the activities conducted by it, requires such qualification.
 
5.2 Enforceability; Authority; No Conflict.
 
5.2.1 This Agreement constitutes, and when executed each Assignment Agreement
shall constitute, the legal, valid and binding obligation of the Company Group,
enforceable against each member of the Company Group in accordance with their
terms. Each member of the Company Group has the absolute and unrestricted right,
power and authority to execute and deliver this Agreement and each Assignment
Agreement and to perform all of its obligations under this Agreement and each
Assignment Agreement, and such action has been duly authorized by all necessary
action by each member of the Company Group’s board of directors.
 
5.2.2 Neither the execution and delivery of this Agreement or any Assignment
Agreement by any member of the Company Group, as applicable, nor the
consummation or performance of any of the transactions contemplated hereby or
thereby by any member of the Company Group will, directly or indirectly (with or
without notice or lapse of time): (i) Breach (A) any provision of any of the
Governing Documents of such member of the Company Group or (B) any resolution
adopted by the board of directors of such member of the Company Group;
(ii) Breach or give any Governmental Entity or other Person the right to
challenge this Agreement or any of the transactions contemplated hereby or to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which the Company Group, or any of the Assets, including the
Environmental Products, may be subject; (iii) contravene, conflict with or
result in a violation or Breach of any of the terms or requirements of, or give
any Governmental Entity the right to revoke, withdraw, suspend, cancel,
terminate or modify, any permit that is held by the Company Group or that
otherwise relates to the Assets or to the Business; (iv) cause Grey K to become
subject to, or to become liable for the payment of, any Tax; or (v) Breach any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Contract of the Company Group.
 
5.2.3 No member of the Company Group is required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement or, when executed, any Assignment Agreement or the consummation
or performance of any of the transactions contemplated hereby or thereby
including the Transfer of the Environmental Products to Grey K.
 
5.3 Title to Environmental Products.
 
The Company Group has (or will have at the time of Transfer to Grey K) good and
marketable title to the Environmental Products, and will transfer such good and
marketable title, free and clear of any and all Liens, to Grey K in accordance
with the terms and conditions of this Agreement.
 
4

--------------------------------------------------------------------------------



5.4 Subsidiaries.
 
The Company Group has no Subsidiaries other than Stratos SAC.
 
Article 6
REPRESENTATIONS AND WARRANTIES OF GREY K
 
Each of Grey K LP and Grey K Offshore, severally and not jointly, represents and
warrants to the Company and upon the date of each Transfer of Environmental
Products as follows:
 
6.1 Organization and Good Standing.
 
Each of Grey K LP and Grey K Offshore is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, with all necessary power and authority to conduct its business as it
is now conducted.
 
6.2 Enforceability; Authority; No Conflict.
 
6.2.1 This Agreement constitutes, and when executed each Assignment Agreement
shall constitute, the legal, valid and binding obligation of Grey K, enforceable
against Grey K in accordance with their terms. Grey K has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and each Assignment Agreement and to perform its obligations under this
Agreement and each Assignment Agreement, and such action has been duly
authorized by all necessary company action on the part of Grey K.
 
6.2.2 The execution and delivery of this Agreement and, when executed, each
Assignment Agreement by Grey K and the consummation or performance of any of the
transactions contemplated hereby or thereby by Grey K will not give any Person
the right to prevent, delay or otherwise interfere with any of the transactions
contemplated hereby pursuant to: (a) any provision of Grey K’s Governing
Documents; (b) any resolution adopted by the board of directors of Grey K;
(c) any Legal Requirement or Order applicable to Grey K; or (d) any Contract to
which Grey K is a party or by which Grey K may be bound.
 
Article 7
COVENANTS
 
7.1 Conduct of Business.
 
Except (a) as expressly permitted by this Agreement or (b) with the prior
written consent of Grey K, the Company Group shall (i) conduct the Business in
the ordinary course, (ii) conduct the Business consistent with the generation,
certification and/or verification of Environmental Products and the Emissions
Reductions Methodologies and Processes, (iii) use commercially reasonable
efforts to cause the appropriate Governmental Entity or other accredited entity
to verify, certify or otherwise make the Environmental Products available for
Transfer and (iv) use commercially reasonable efforts to maintain and preserve
intact its business organization and the goodwill of those having business
relationships with it (including by using commercially reasonable efforts to
preserve its assets and technology and relationships with customers, suppliers,
distributors, licensors and licensees) and retain the services of its present
officers and key employees.
 
5

--------------------------------------------------------------------------------



7.2 Access and Investigation.
 
Upon reasonable advance notice received from Grey K, the Company Group shall (a)
afford Grey K and its respective Representatives reasonable access, during
regular business hours, to the books and records of the Company Group (such
rights of access to be exercised in a manner that does not unreasonably
interfere with the operations of the Company Group and the Business) and (b)
otherwise cooperate and assist, to the extent reasonably requested by Grey K,
with Grey K’s investigation and audit of the Environmental Product Statements,
including its verification of the production of ethanol and electricity and
generation of Environmental Products by the Business.
 
7.3 Information Rights; Books and Records.
 
7.3.1 The Company Group shall provide, or cause to be provided, to Grey K, as
soon as available but no less frequently than once per calendar quarter, a
written report detailing the production of ethanol and electricity and the
generation of Environmental Products (“Environmental Product Statements”) and
such other information related to the Business as may be reasonably requested by
Grey K.
 
7.3.2 The Company Group will maintain true and complete books and records of
account in which full and correct entries will be made of all of its business
transactions, including the production of ethanol and electricity and the
generation of Environmental Products, pursuant to a system of accounting
established and administered in accordance with GAAP.
 
7.3.3 After January 1, 2013 Grey K will (i) maintain true and complete books and
records of account in which full and correct entries will be made relating to
the sale of Environmental Products Transferred to it under the terms of this
Agreement and (ii) prior to the twentieth day of the end of each calendar month,
provide to the Company a written report detailing any sales or trades of
Environmental Products which occurred in the preceding month, the gross proceeds
from any such sales and the amount of any out-of-pocket costs or expenses
incurred by Grey K in connection with such sales or incurred in connection with
the performance of any of its obligations under the terms of this Agreement
during the preceding month.
 
7.4 Implementation of Emissions Reductions Methodologies and Processes
 
The Company Group agrees to use reasonable efforts to cooperate fully with Grey
K and its Representatives, including third party engineering and consulting
firms, in connection with the development and implementation of Emissions
Reductions Methodologies and Processes at the Company Group in order to maximize
the realization, creation, generation and production of Environmental Products
from the Business.
 
7.5 Notification.
 
The Company Group and Grey K shall promptly notify the other party hereto of the
occurrence of any Breach of any covenant of such party under this Agreement or
of the occurrence of any event that may make the performance by such party of
its obligations hereunder impossible or unlikely.
 
7.6 No Liens; No Transfer.
 
Without the prior written consent of Grey K, the Company Group shall not
Transfer, assign, sell, dispose of, place or allow to be placed a Lien on,
pledge or otherwise encumber any Environmental Products or any Assets of the
Company Group which are involved in the development or creation of any
Environmental Products.
 
6

--------------------------------------------------------------------------------



7.7 Grant of Security Interest.
 
To secure the payment and performance of the obligations hereunder, the Company
Group hereby grants to Grey K a first priority Lien on, security interest in and
right of set-off against any and all right, title and interest of the Company
Group in and to any and Environmental Products (the “Collateral”), whether now
owned or existing or hereafter created, acquired or arising. The Company Group
authorizes Grey K at any time and from time to time to file financing
statements, continuation statements and amendments thereto, relating to the
Collateral.
 
7.8 Subsidiaries; Further Assurances.
 
7.8.1 Promptly upon the creation or acquisition of any Subsidiary, the Company
shall cause such Subsidiary to execute a counterpart to this Agreement
acknowledging the agreement of such Subsidiary to be bound to this Agreement as
a member of the “Company Group,” and making the representations, warranties
covenants and transfers set forth herein, on behalf of such Subsidiary;
provided, however, that any Subsidiary which has assigned its rights to any
Environmental Products to an unaffiliated third party prior to the time of the
Company’s acquisition of such Subsidiary shall not be required to assign such
Environmental Products to Grey K until such time as such assignment terminates
or otherwise expires (without giving effect to any extensions, amendments,
restatements, supplements or modifications thereof).
 
7.8.2 The parties hereto shall cooperate reasonably with each other and with
their respective Representatives in connection with any actions required to be
taken as part of their respective obligations under this Agreement, and shall
execute and deliver such documents and other papers and take such further
actions as may be reasonably required to carry out the provisions of this
Agreement and to give effect to the transactions contemplated hereby, including
the taking of all actions necessary to certify the generation of the
Environmental Products and the execution and delivery of such assignments and
other documents as may be reasonably necessary to Transfer the Environmental
Products to Grey K in accordance with applicable Legal Requirements.
 
Article 8
INDEMNIFICATION
 
8.1 Indemnification; Limitation on Liability
 
8.1.1 Indemnification. Each party agrees to indemnify, defend and hold harmless
the other party from and against any and all Losses arising out of, based upon
or resulting from such party’s (i) Breach of any representation or warranty
contained in or referred to in this Agreement and any Assignment Agreement and
(ii) Breach of, or any failure to perform, any of the covenants, agreements or
obligations contained in or made pursuant to this Agreement and any Assignment
Agreement; provided, that Grey K’s obligation to indemnify the Company Group
will be limited to the amount of Net Proceeds actually received by Grey K
pursuant to this Agreement.
 
8.1.2 Limitation of Warranties. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT, GREY K MAKES NO REPRESENTATION OR
WARRANTY WHATSOEVER, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, AT EQUITY,
COMMON LAW, BY STATUTE OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY INCLUDING ANY REPRESENTATION OR WARRANTY AS TO
THE PRICE OR DEMAND FOR THE ENVIRONMENTAL PRODUCTS OR TO THE EXISTENCE OR
DEVELOPMENT OF AN ACTIVE AND SUSTAINABLE TRADING MARKET FOR THE ENVIRONMENTAL
PRODUCTS, ALL OF WHICH ARE DISCLAIMED.
 
7

--------------------------------------------------------------------------------



Article 9
MISCELLANEOUS
 
9.1 Notices. All notices which any party hereto may give to any other party
hereto under or in connection with this Agreement or any Assignment Agreement
shall be in writing and shall be sent by any of the following methods: hand
delivery; reputable overnight courier guaranteeing overnight delivery; certified
mail, return receipt requested; or facsimile transmission. An electronic copy of
any such notice shall also be sent on the same day by email (provided, however,
that failure to send an electronic copy shall not invalidate any such notice).
The communications shall be sent to the following addresses, and shall be
effective on the Business Day (i) in the case of hand delivery, when delivered,
(ii) in the case of overnight courier, on the next Business Day after such
notice was sent, (iii) in the case of certified mail, on the fifth (5th)
Business Day after being deposited in the mail, and (iv) in the case of
facsimile, upon receipt of confirmation of transmission; provided, that any
communication received after the close of business on a Business Day shall be
deemed to have been received on the next following Business Day:
 
if to Grey K, to:
c/o RNK Capital LLC
527 Madison Avenue, 7th Floor
New York, NY 10022
Attention: Donald Lepore
Facsimile: (212) 419-3971
E-mail: don.lepore@rnkcapital.com
   
if to the Company Group, to:
Stratos Renewables Corporation
9440 Santa Monica Boulevard, Suite 401
Beverly Hills, CA 90210
Attention: Katharine Alade
Facsimile: (310) 402-5931
E-mail: ___________

 
9.2 Amendments; No Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and Grey K or in the case of a waiver,
by the party or parties against whom the waiver is to be effective. No failure
or delay by any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
9.3 Expenses. Unless otherwise contemplated by this Agreement or any Assignment
Agreement, all costs and expenses incurred in connection with this Agreement
shall be paid by the Company Group.  
 
9.4 Successors and Assigns; Benefit. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The Company Group may not assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of Grey K. In connection with a Change of Control Transaction,
the Company Group agrees to cause the acquiring or surviving Person, as the case
may be, to assume all of its obligations in writing under this Agreement.
Nothing in this Agreement, expressed or implied, shall confer on any Person
other than the parties hereto, and their respective successors and assigns, any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement.
 
8

--------------------------------------------------------------------------------



9.5 Governing Law; Jurisdiction. All matters arising out of or relating to this
Agreement and each Assignment Agreement shall be construed in accordance with
and governed by the internal laws of the State of New York without regard to any
conflicts of law principles that would result in the application of the laws of
another jurisdiction. In any action between the parties arising out of or
relating to this Agreement or any of the transactions contemplated hereby
(including any Assignment Agreement): (a) each of the parties hereto irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and Federal courts located in New York; (b) if any such action is
commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to any Federal court located in the State
of New York; and (c) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid.
 
9.6 Changes in Law. In the event of any changes in Legal Requirements (including
the creation of any new Legal Requirements) applicable to or otherwise
concerning the creation or characteristics of the Environmental Products covered
by this Agreement, this Agreement will be construed in such manner as shall, and
each of the Company Group and Grey K shall take such action as may be reasonably
required to, maintain, to the extent possible, the same responsibilities and
economic benefits contemplated hereunder. Notwithstanding the fact that such a
change in Legal Requirements may result in the increase or decrease of the value
of the Environmental Products, the parties will nevertheless remain obligated
to perform in accordance with the terms of this Agreement.
 
9.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY
ASSIGNMENT AGREEMENT).
 
9.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
9.9 Headings; Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The parties intend that each representation
and each warranty contained in this Agreement shall have independent
significance. Accordingly, except as otherwise expressly provided in this
Agreement, nothing contained in any representation or warranty, or the fact that
any representation or warranty may be more specific or less specific than any
other representation or warranty, shall in any way limit, restrict or otherwise
affect the scope, applicability or meaning of any other representation or
warranty contained in this Agreement. 
 
9

--------------------------------------------------------------------------------


 
9.10 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts and by facsimile signatures, each of which shall be deemed an
original, with the same effect as if the signatures hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.

9.11 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof.
 
9.12 Relationship of the Parties. (a) The obligations of the Company Group and
Grey K under this Agreement shall be in every case separate and shall not be or
be construed to be joint and several. No party hereto shall have the authority
to act for or to assume any obligations or responsibilities on behalf of the
other party hereto. The relationship of the Company Group to Grey K and Grey K
to the Company Group is one of independent contractors, and is not one of
partners or joint venturers. It is not the purpose or intention of this
Agreement to create, and this Agreement shall never be construed as creating, a
common law or statutory partnership, association or alliance, agency or any
other relationship that is not expressly authorized by this Agreement whereby
either party hereto shall be held liable for the acts, either by omission or
commission, of the other party hereto. (b) All rights and obligations of Grey K
LP, Grey K Offshore and Grey K Leveraged hereunder shall be several and not
joint, based on their respective Allocation Amount. The “Allocation Amount”
shall be determined by Grey K LP from time to time upon written notice to the
Company.
 
9.13 Specific Performance. In addition to any other remedies which any party
hereto may have at law or in equity, either party shall have the right to
equitable relief, including, without limitation, an injunction for specific
performance of any obligation arising under this Agreement and any Assignment
Agreement. The parties further acknowledge and agree that damages would not be
an adequate remedy for any Breach by it of the provisions of this Agreement and
any Assignment Agreement and that the parties shall be entitled, without proof
of special damages, to the remedies of injunctive and other equitable relief for
any threatened or actual Breach by either party of this Agreement and any
Assignment Agreement.
 
9.14 Confidentiality. Without the prior written consent of the other party to
this Agreement, neither the Company Group or any of its Representatives nor Grey
K or any of its Representative, shall disclose, and each party shall
use reasonable efforts to cause each of their respective Representatives not to
disclose, to any other Person the fact that this Agreement exists or the terms
hereof, the discussions or negotiations that took place (or may take place)
regarding the potential Transfers and other transactions between Grey K and the
Company Group contemplated hereunder, or any of the terms, conditions or other
facts with respect to any such possible Transfers or other transactions,
including the status thereof, except (i) as required by applicable Legal
Requirements, in which case the party that is required to disclose such
information shall consult and work in good faith with the other party hereto in
order to reach a mutual agreement with respect to the content of such disclosure
and (ii) for any disclosure by Grey K in connection with the potential sale of
Environmental Products.
 
9.15 Additional Documents and Agreements; Cooperation. The parties agree to
execute, with acknowledgment and affidavit if required, such additional
documents and agreements, and to take such further actions, as may reasonably be
required to carry out the provisions and intent of this Agreement and every
agreement or document relating hereto, or entered into in connection herewith.
The Company Group will exercise good-faith efforts to assist Grey K to fulfill
any requests made by Grey K in respect of any audit requirements of Grey K or
its Affiliates. Without limiting the generality of the foregoing, the Company
Group will provide, upon request by Grey K, Grey K’s auditor or an auditor of a
Grey K Affiliate, a written statement to Grey K and/or any auditor of Grey K or
its Affiliates confirming that it is a party to this Agreement and to the
relative terms and provisions of this Agreement, including without limitation
cash amounts paid or received, unpaid liabilities and contingent liabilities and
assets owned.
 
10

--------------------------------------------------------------------------------



[The remainder of the page is intentionally left blank.]
 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Environmental Products
Agreement as of the date first written above.
 
GREY K FUND, LP
   
By:
Grey K GP, LLC
   
By:
/s/ ROBERT KOLTUN
 
Robert Koltun
 
Managing Member
   
GREY K OFFSHORE FUND, LTD.
   
By:
RNK Capital LLC
   
By:
/s/ ROBERT KOLTUN
 
Robert Koltun
 
Managing Member
   
GREY K OFFSHORE LEVERAGED FUND, LTD.
   
By:
RNK Capital LLC
   
By:
/s/ ROBERT KOLTUN
 
Robert Koltun
 
Managing Member
   
STRATOS RENEWABLES CORPORATION
   
By:
/s/ STEVEN MAGAMI
 
Steven Magami
 
President
   
STRATOS DEL PERU S.A.C.
   
By:
/s/ CARLOS ANTONIO SALAS
 
Carlos Antonio Salas
 
Chief Executive Officer

 
12

--------------------------------------------------------------------------------



Schedule I
Definitions


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.
 
“Assets” means the assets of the Company Group used or held for use in
connection with the Business.
 
“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant,
obligation, or agreement in or of this Agreement or any other Contract, or any
event which with the passing of time or the giving of notice, or both, would
constitute such a breach, inaccuracy or failure.
 
“Business Day” means any day other than (a) Saturday or Sunday or (b) a day on
which banks in New York are permitted or required to be closed.
 
“CDM” has the meaning ascribed to such term by Article 12 of the Kyoto Protocol.
 
“CERs” means certified emission reductions.
 
“Change of Control Transaction” means, with respect to the Company Group, any of
the following (i) an initial public offering of common stock of any member of
the Company Group or securities convertible into or exchangeable for common
stock of any member of the Company Group, (ii) a merger or consolidation of any
member of the Company Group with or into any other Person, (iii) an acquisition
by any Person or group of Persons of effective control (whether through legal or
beneficial ownership of equity interests, by contract or otherwise) of the
Company Group or (iv) a sale of all or substantially all of the assets of any
member of the Company Group in one or a series of related transactions.
 
“Company Group” means the Company and Stratos SAC together with their
Subsidiaries, whether such Subsidiaries are acquired or created on or after the
Effective Date.
 
“Consent” means any written approval, consent, ratification, waiver or other
authorization.
 
“Contract” means any agreement, contract, lease, license, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.
 
“COP/MOP” means Conference of the Parties to the UNFCCC serving as the “meeting
of the Parties” to the Kyoto Protocol.
 
“Executive Board” has the meaning ascribed to such term by Decision 3/CMP.1 of
the COP/MOP, as the same may be amended, supplemented or otherwise modified.
 
“Focal Point” means the Project Participant who will be responsible for all
contacts and communications with the Executive Board and the UNFCC Secretariat.
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States.
 
13

--------------------------------------------------------------------------------



“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation, memorandum or
articles of association and the bylaws, if applicable; (b) if a general
partnership, the partnership agreement and any statement of partnership; (c) if
a limited partnership, the limited partnership agreement and the certificate of
limited partnership; (d) if a limited liability company, the articles of
organization and operating agreement; (e) if another type of Person, any other
charter or similar document adopted or filed in connection with the creation,
formation or organization of the Person; (f) all equityholders’ agreements,
voting agreements, voting trust agreements, joint venture agreements,
registration rights agreements or other agreements or documents relating to the
organization, management or operation of any Person or relating to the rights,
duties and obligations of the equityholders of any Person; and (g) any amendment
or supplement to any of the foregoing.
 
“Governmental Entity” means any federal, state, municipal, local or foreign
government or supranational authority and any court, tribunal, arbitral body,
administrative agency, department, subdivision, entity, commission or other
governmental, government appointed, quasi-governmental or regulatory authority,
reporting entity or agency, domestic, foreign or supranational.
 
“Kyoto Protocol” means the Kyoto Protocol to the UNFCCC or any successor regime.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.
 
“Liabilities” means liabilities, obligations or responsibilities of any nature
whatsoever, whether direct or indirect, matured or unmatured, fixed or unfixed,
known or unknown, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, secured or unsecured, absolute, contingent or otherwise, including
any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost or expense.
 
“Lien” means, with respect to any property or asset, any lien, security
interest, mortgage, pledge, charge, claim, lease, agreement, right of first
refusal, option, limitation on transfer or use or assignment or licensing,
restrictive easement, charge or any other restriction of any kind, including any
restriction on the ownership, use, voting, transfer, possession, receipt of
income or other exercise of any attributes of ownership, in respect of such
property or asset.
 
“Losses” means any losses, damages, deficiencies, Liabilities, assessments,
fines, penalties, judgments, actions, claims, costs, disbursements, fees,
expenses or settlements of any kind or nature, including legal, accounting and
other professional fees and expenses.
 
“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Entity or arbitrator.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Entity.
 
“Project Design Document” has the meaning ascribed to such term by Decision
3/CMP.1 of the COP/MOP, supplemented or otherwise modified.
 
“Project Participant” has the meaning ascribed Decision 3/CMP.1 of the COP/MOP.
 
14

--------------------------------------------------------------------------------



“RECs” means renewable energy certificates.
 
“Representatives” means, with respect to Grey K or the Company Group, as the
case may be, the shareholders, members (and any advisors to such shareholders or
members), directors, officers, managers, employees, Affiliates, representatives
(including, without limitation, financial advisors, attorneys and accountants)
or agents of Grey K or the Company Group, as the case may be.
 
“Subsidiary” means, when used with respect to any specified Person, any other
Person (i) of which the specified Person or any Subsidiary thereof is a general
partner or managing member, (ii) of which the specified Person or an Subsidiary
thereof own 50% or more of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions for such other Person, or (iii) that is
directly or indirectly controlled by the specified Person or any Subsidiary
thereof.
 
“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Entity or
payable under any tax-sharing agreement or any other Contract.
 
“UNFCCC” means the United Nations Framework Convention on Climate Change or any
successor regime.
 
“VERs” means verified emission reductions.
 
15

--------------------------------------------------------------------------------



EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of
________, 20__, is entered into by and between Grey K Fund, LP, a Delaware
limited partnership (“Grey K LP”), Grey K Offshore Fund, Ltd., a Cayman Island
exempt company (“Grey K Offshore”) and Grey K Offshore Leveraged Fund, LP, a
Cayman Island exempt company (“Grey K Leveraged”, and together with Grey K LP
and Grey K Offshore, “Assignee”), and [          ] (“Assignor”).
 
RECITALS
 
WHEREAS, Assignor and Assignee are parties to that certain Environmental
Products Resale Agreement dated as of April __, 2008 (the “Agreement”).
Capitalized terms used but not defined herein have the meaning ascribed to such
terms in the Agreement;
 
WHEREAS, pursuant to the Agreement, Assignor agreed to transfer and assign, free
and clear of all Liens, to the Assignee all of Assignor’s right, title and
interest in the Environmental Products listed on Schedule A attached hereto (the
“Transferred Environmental Products”);
 
WHEREAS, pursuant to the Agreement, Assignee agreed to acquire and receive from
Assignor, all of Assignee’s right, title and interest in, to and under the
Transferred Environmental Products; and
 
WHEREAS, Assignor and Assignee desire to enter into this Assignment to effect
such assignment and assumption.
 
NOW THEREFORE, based on the premises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
1. Assignor hereby assigns, grants, conveys, transfers and delivers to Assignee
all of Assignor’s right, title and interest, free and clear of all Liens, in and
to the Transferred Environmental Products. Assignee hereby accepts and assumes
the Transferred Environmental Products.
 
2. The terms of the Agreement, including but not limited to the parties’
respective representations, warranties, covenants, agreements and indemnities
relating to the Transferred Environmental Products, are incorporated into this
Assignment herein by reference. The parties acknowledges and agrees that the
representations, warranties, covenants, agreements and indemnities contained in
the Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict of
inconsistency between the terms of the Agreement and the terms hereof, the terms
of the Agreement shall govern.
 
3. Assignor does hereby agree, from time to time as and when reasonably
requested by Assignee, to execute and deliver all such other assignments,
instruments or other documents, and to take such further or other actions, all
in accordance with applicable Legal Requirements, as may be reasonably necessary
in order to assign, grant, convey, transfer and deliver to Assignee all of
Assignor’s right, title and interest, free an clear of all Liens, in and to the
Transferred Environmental Products in accordance with the Agreement and terms
hereof and consummate more effectively the transactions contemplated to occur
hereunder and thereunder. If requested by Assignee, Assignor shall present or
otherwise enforce in its own name for the benefit of the Assignee any claims,
rights or benefits that are transferred to Assignee by this Agreement and that
require prosecution or enforcement in Assignor’s name.
 

--------------------------------------------------------------------------------



4. All matters arising out of or relating to this Assignment shall be construed
in accordance with and governed by the internal laws of the State of New York
without regard to any conflicts of law principles that would result in the
application of the laws of another jurisdiction. 
 
6. This Assignment may be executed and delivered (including by facsimile
transmission) in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of Assignee and Assignor and delivered to the other
party, it being understood that Assignee and Assignor need not sign the same
counterpart.
 
8. This Assignment shall be binding upon and inure to the benefit of each party
and its successors and permitted assigns.
 
9. This Assignment may be amended from time to time only by the written
agreement of Assignee and Assignor.
 
[Signature page follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date first above written.
 

GREY K FUND, LP        
By:
Grey K GP, LLC
       
By:
   
Robert Koltun
 
Managing Member
        GREY K OFFSHORE FUND, LTD.        
By:
RNK Capital LLC
       
By:
   
Robert Koltun
 
Managing Member
       
By:
   
Name:
 
Title:
    GREY K OFFSHORE LEVERAGED FUND, LTD.        
By:
RNK Capital LLC
       
By:
   
Robert Koltun
 
Managing Member




--------------------------------------------------------------------------------



Schedule A


List of Transferred Environmental Products
 
Type of
Environmental
Product (e.g. RECs, CERs,
VERs, etc.)
 
Date of Generation;
Certification;
Verification, etc.
 
Quantity
 
Vintage
                                                       




--------------------------------------------------------------------------------

